Case: 17-13004   Date Filed: 07/25/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13004
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:16-cr-00274-RAL-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOSEPH WARD,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 25, 2018)



Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-13004        Date Filed: 07/25/2018       Page: 2 of 4


       Joseph Ward appeals his conviction for being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2), after a bench trial.

Ward contends the district court abused its discretion in denying his pretrial motion

for a Franks1 hearing to challenge the affidavit supporting a warrant to search his

residence. After review, 2 we affirm the district court.

       In Franks, the Supreme Court held the Fourth Amendment requires a district

court to hold a hearing when a defendant makes a substantial preliminary showing

that: (1) a warrant affiant made intentionally false or recklessly misleading

statements (or omissions); and (2) those statements, or omissions, were necessary

to the finding of probable cause. 438 U.S. 154, 155–56 (1978). The defendant

must (1) allege deliberate falsehood or reckless disregard for the truth;

(2) specifically point to the allegedly false portions of the warrant affidavit; and

(3) provide an offer of proof, including sworn affidavits or otherwise reliable

witness statements, or satisfactorily explain the absence of such evidence. Id. at

171. If, upon such a showing, the content in the affidavit remains sufficient to

support a finding of probable cause, then no hearing is required. Id. at 171–72.


       1
         See Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (providing for an evidentiary
hearing to challenge the sufficiency of a warrant affidavit based on material false or misleading
statements or omissions).
       2
         We review for abuse of discretion the denial of a Franks hearing. United States v.
Barsoum, 763 F.3d 1321, 1328 (11th Cir. 2014).


                                                2
              Case: 17-13004     Date Filed: 07/25/2018    Page: 3 of 4


      The district court did not abuse its discretion in denying Ward’s motion for a

Franks hearing. Despite making specific assertions regarding the allegedly false

statements and material omissions in the affidavit, Ward did not cite to any record

evidence, or attach any evidence to his motion supporting his allegations, but

merely asserted he relied on “discovery” and “recordings.” Despite his attempts

to explain the absence of such an offer of proof on appeal, Ward’s motion offered

no explanation for why the offer of proof was absent, as Franks requires.

      Additionally, the district court correctly determined that, even if the

allegedly false statement was ignored and the allegedly material omissions were

included, the warrant affidavit would still be sufficient to establish probable cause.

First, Tabitha Higdon’s credibility and reliability were irrelevant, as Detective

Stephen McInnes’s testimony relied on his own observations during his undercover

investigation. Second, other unchallenged statements in the affidavit established

that McInnes had asked Higdon for methamphetamine on two occasions, and each

time she directed him to 9445 Cardy Street, entered the house, returned to

McInnes’s vehicle after exiting the house, and gave him methamphetamine. Thus,

despite the fact McInnes did not observe the drug exchange occur inside the house,

McInnes’s testimony regarding his observations was sufficient to establish, under

the totality of the circumstances, a fair probability that contraband or evidence of a

crime would be found at 9445 Cardy Street. See Illinois v. Gates, 462 U.S. 213,


                                          3
              Case: 17-13004      Date Filed: 07/25/2018   Page: 4 of 4


238 (1983) (stating to establish probable cause for a search warrant, “all the

circumstances set forth in the affidavit” must establish “a fair probability that

contraband or evidence of a crime will be found in a particular place”); United

States v. Jenkins, 901 F.2d 1075, 1080 (11th Cir. 1990) (explaining the nexus

between the objects to be seized and the premises to be searched need not rest on

direct observation, but can be established from the particular circumstances).

Further, other than a general statement about Higdon’s reliability, Ward’s

challenge focused only on the first transaction, but McInnes also described a

second transaction at 9445 Cardy Street.

       Ward failed to: (1) provide any evidence supporting his allegations the

warrant affidavit contained a false statement or material omissions; (2) explain the

lack of evidence in his motion; and (3) show that, even absent the alleged false

statement or material omissions, the affidavit would be insufficient to establish

probable cause that a search of his residence would reveal evidence of a crime.

Accordingly, Ward’s conviction is AFFIRMED.




                                           4